Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The specification at page 37, line 3 discloses a reference not cited in the IDS. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 148 (page 17, line 17 of the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 23, line 22, “of the” should be inserted before “stop assembly”.
On page 26, line 25, “is” should be deleted. 
On page 31, line 17, “catch assembly 336 (FIG.27)” is disclosed but no showing of “336” is present in FIG.27. Appropriate correction is required.

Claim Interpretation and
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said rotational linkage assembly” in lines 3-4 and again in line 6. There is insufficient antecedent basis for this limitation in the claim as no rotational linkage assembly is previously recited in claims 1, 2, or 5 from which this claim depends. It should be noted that there is a recitation of “a rotational linkage assembly” in claim 14. Further, it should be noted that throughout the specification this feature of the invention is referred to as just the “rotation” linkage assembly and not the “rotational” linkage assembly. 
Claim 7 recites the limitation "said lineal linkage” in lines 4 and 5 and “said first lineal linkage” in line 5. There is insufficient antecedent basis for these limitations in the claim as only “a lineal linkage assembly” was previously recited. Perhaps “assembly” should be added after “said lineal linkage” both in lines 4 and 5 and “first” removed from the “first lineal linkage” in line 5.
Claim 9 recites limitation "said minimum downward vertical displacement” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Claim 11 initially introduces a minimum downward vertical displacement but this claim does not depend from claim 11. 
Claim 14 recites the limitation "said first rotational linkage assembly” in line 3. There is insufficient antecedent basis for this limitation in the claim as only “a rotational linkage assembly” is previously recited at lines 1-2 and no recitation of a “first” rotational linkage assembly. Perhaps the term “first” should be deleted from line 3 for clarity. Also of note is that the specification refers only to “rotation” linkage assembly and not rotational as recited. 
Claim 15, like claim 7 above, recites the limitation "said lineal linkage” in line 3 and 4 and “said first lineal linkage” in line 4. There is insufficient antecedent basis for these limitations in the claim as only “a lineal linkage assembly” was previously recited (line 2). Perhaps “assembly” should be added after “said lineal linkage” both in lines 3 and 4. Additionally, like claim 7, perhaps “first” removed from the “first lineal linkage” in line 4.
Claim 16 recites the limitation "a roller linkage assembly" in line 7 and “said roller linkage assembly” in lines 13 and 16.  There is insufficient antecedent basis for this limitation in the claim as “a roller linkage assembly” is previously recited in lines 1-2. 
Claim 16 recites “a pivot axis, comprising:” in line 2 which is awkward and confusing and should be modified for clarity. Perhaps “the dolly” should be inserted before “comprising” in this instance. In addition the recitation of the roller linkage assembly (second occurrence on line 7) is repetitive (of that which is recited on lines 1-2) and should perhaps be deleted altogether. 
Claim 17 recites the limitation "said roller linkage assembly" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1-17, the claim limitation “means for preventing dynamic loads on the high capacity cargo/container from retracting” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description is ambiguous and fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure in the written description of the corresponding structure, material, or acts for performing the entire claimed function. The specification does not identify sufficiently definite structure to perform the function of preventing. It is unclear what constitutes the structure, that is if the structure need only include an actuation linkage defining a rocker axis and having pivotal coupling to the high capacity cargo/container dolly about said rocker axis and all its component parts, only a torque return spring directly attached to a foot actuated retraction mechanism where the torque return spring being arranged to resist dynamic loads on said foot actuated retraction mechanism and all its component parts, or some combination of both.  
Therefore, the claims (claims 1-17) are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13-15 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Shimoji et al. (4787808).  
For claim 1, Shimoji et al. disclose a high capacity cargo/container dolly (FIG.2), comprising: 
a framework (body frame 1) defining a centerline and including an outer frame having opposed side beam assemblies that extend parallel to said centerline; 
a retractable side stop (14,15) disposed proximate one of said opposed side beam assemblies, 
said retractable side stop including a housing (12,13) and a plunger assembly (24) translatable in a vertical direction within said housing; and 
means (123) for preventing dynamic loads on the high capacity cargo/container from retracting said retractable side stop.  
For claim 13, a foot actuated retraction mechanism (pedal 122) operatively coupled to said retractable side stop for reconfiguring said retractable side stop from a deployed configuration to a retracted configuration, 
wherein said means for preventing dynamic loads on the high capacity cargo/container from retracting said retractable side stop includes 
a torque return spring (123) directly attached to said foot actuated retraction mechanism, 
said torque return spring (123) being arranged to resist dynamic loads on said foot actuated retraction mechanism.  
For claim 14, a rotation linkage assembly (generally 28,29,30,118,FIG.3) is coupled to said retractable side stop for actuation of said retractable side stop, 
wherein said torque return spring (123) is directly attached to said rotation linkage assembly.  

    PNG
    media_image1.png
    478
    740
    media_image1.png
    Greyscale

For claim 15, a lineal linkage assembly (113,114) is coupled to and configured to rotate said rotation linkage assembly, said lineal linkage assembly extending laterally through said framework; and 
a foot pad (122) coupled to said lineal linkage for translating said lineal linkage assembly to rotate said rotational linkage assembly and actuate said retractable side stop.  
Shimoji et al. further disclose a roller deck (FIGS.1-2) is coupled to said framework including a plurality of swivel casters (5) having upper extremities that define and are coplanar with a registration plane, said registration plane being generally horizontal. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoji et al. applied above in view of Fitch (1887711) or Bates et al. (1887707). 
For claim 2, said means for preventing dynamic loads on the high capacity cargo/container from retracting said retractable side stop includes 
an actuation linkage (FIG 3) defining a rocker axis and having pivotal coupling to the high capacity cargo/container dolly about said rocker axis, 
said actuation linkage including: 
a first arm (27) that extends in a first lateral direction from said rocker axis, said first arm being coupled to said plunger assembly of said retractable side stop; 
a second arm (31) that extends in a second lateral direction from said rocker axis, said second lateral direction being generally opposite said first lateral direction; and 
a spring (32) affixed to said second arm.  
Shimoji et al. lack the recited counterweight, taught by Fitch with counterweight 39 (FIG.4) or alternatively Bates et al. with the counterweight as seen in FIG.3. 
It would have been obvious to one of ordinary skill in that art to substitute a counterweight as taught by either Fitch or Bates et al. for the spring of Shimoji et al. to achieve the predictable result of generating a countering inertial moment about the rocker axis that counters or substantially cancels the system inertial moment thereby preventing the dynamic load from retracting and releasing the retractable side stop. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art before the effective filing date. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution and the courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 
For claim 3, said counterweight (as taught by Fitch or Bates et al. and combined with Shimoji et al.) and said second arm are unitary.  
For claim 4, said counterweight and said second arm are tailored to counter dynamic system inertial moments about said rocker axis.  
For claim 5, a foot actuated retraction mechanism (pedal 122) operatively coupled to said retractable side stop for reconfiguring said retractable side stop from a deployed configuration to a retracted configuration, 
said foot actuated retraction mechanism (122) including a rotatable shaft that is rotatable about a rotation axis, 
wherein said actuation linkage is pivotally mounted to said rotatable shaft for said pivotal coupling to the high capacity cargo/container dolly (FIG.3), 
said rocker axis of said actuation linkage being concentric with said rotation axis of said rotatable shaft.  
For claim 7, said foot actuated retraction mechanism includes: 
a lineal linkage assembly (113,114) extending laterally through the framework; and 
a foot pad (122) coupled to said lineal linkage for translating said lineal linkage assembly to rotate said rotational linkage assembly and actuate said retractable side stop.  

Allowable Subject Matter
Claims 6, 8-12, and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lanigan, Sr. et al. show a stop and plunger; Guilbault et al. disclose a platform having a stop; Parks discloses a plurality of deck modules; McMurry shows transportation equipment; Thompson et al. teaches retractable stops; and Smith discloses another example of a counterweight. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616